The Attorney                 General of Texas
                                            April     8,    1980
MARK WHITE
Attorney General


                   Honorable George W. Strake, Jr.                 OpiniOn No.   ~p+lfj3
                   Secretary of State
                   State Capitol                                   Re: Fees charged by Secretary   of
                   Austin, Texas ‘78711                            State.

                   Dear Mr. Strake:

                           You request our opinion advising you which statute or statutes
                   prescribe the fees to be charged by your office in each of the following
                   situations:

                                    la Furnishing uncertified copies of financing
                              statements filed with the Secretary of State pursuant
                              to Chapter 9 of the Texas Business and Commerce
                              Code.

                                      lb Furnishing certified      copies of the same.

                                    2a Furnishing uncertified copies of articles of
                              incorporation   filed with the Secretary    of State
                              pursuant to the Texas Business Corporation Act.

                                      2b Furnishing certified      copies of the same.

                                    3a Furnishing uncertified copies of any agency
                              record of the Secretary of State.

                                      3b   Furnishing certified    copies of the same.

                          There are several statutes which establish fees to be collected by your
                   office for furnishing documents. See e.       V.T.C.S. arts. 3913, 3914; Bus. &
                   Comm. Code SS 9.407(b); 35.06. -Tie e ecretary of State’s office is also
                   subject to the Open Records Act, V.T.C.S. article 6252-Da, which states in
                   section 9 that the cost of noncertified photocopies of public records shall
                   not be excessive.    It provides that the Board of Control shall publish cost
                   figures to aid agencies in determining charges under the Act. However,
                   where another statute sets a fee for providing a specific document to a
                   member of the public, your office should charge the statutorily established
                   fee and not use the fee schedule prepared by the Board of Control. Attorney




                                                    p.     522
Honorable George W. Strake, Jr.    -   Page Two      (MI+163)



General Opinion H-560 (1975) (fee schedule in article 3918, V.T.C.S., not repealed by Open
Records Act). In case of conflict between a general provision and a specific provision
dealing with the same subject, the specific provision prevails. Trinity Universal Insurance
Company v. McLaughlin, 373 S.W.2d 66 (Tex. Civ. App. - Austin 19631, motion for
rehear1 ‘ng overruled, 374 S.W.2d 350 (Tex. Civ. App. - Austin 1963).

       Your first question concerns furnishing uncertified copies of financing statements
filed with your office pursuant to chapter 9 of the Texas Businem and Commerce Code.
Section 9.407 of the Code provides as follows:

           (b) . . . Upon request the filing officer shall furnish a copy of any
           filed financing statement or statement of assignment for a uniform
           fee of $LOO per page, but not less than $5.00 per request
           concerning a debtor.

This provision establishes a fee of one dollar per page for uncertified copies of financing
statements.   Article 3913, V.T.C.S., establishes charges for certified copies of records in
your office. The charge is one dollar per page for copies by photo process, and SL50 per
page for copies by another process.

       You next inquire about charges for articles of incorporation filed with your office
pursuant to the Texas Business Corporation Act. In our opinion, the fees established by
article 3913, V.T.C.S., apply to certified copies of articles of incorporation. Article 3914,
V.T.C.S., establishes a fee of fifty cents per legal size page for copies of any paper,
document, or record in your office. We believe this fee applies to uncertified copies of
articles of incorporation on legal size paper. However, since article 3914, V.T.C.S., does
not establish fees for uncertified copies on letter size paper, we believe you should charge
for them the fees established by the Board of Control under the Open Records Act.

       Your third question concerns furnishing copies of records generated by or pertaining.
to your office, in contrast to those filed there by members of the public. We believe
article 3914, V.T.C.S., established the fees for uncertified copies of agency records on
legal size paper. We believe the fee schedule established by the Board of Control under
the Open Records Act would apply to letter size copies. We note finally that you may not
charge other state agencies for copies of documents in your office which are required in
the performance of their official duties. V.T.C.S. art. 3913.

                                       SUMMARY

           The Secretary of State should as a general matter charge the fees
           set by statute for furnishing copies of documents in this office
           rather than using the fee schedule prepared by the Board of Control
           pursuant to the Open Records Act.            Article 3913, V.T.C.S.,
           establishes the fees for certified copies of documents.     Section
           9.407(b) of the Business and Commercial Code establishes the fee
           for an uncertified  copy of a financing statement filed pursuant to




                                          P.   523
Honorable George W. Strake, Jr.    -   Page Three   (NN-163)



           that code.      Article 3914, V.T.C.S., establishes    the fee for
           uncertified copies of articles of incorporation and of your agency
           records on legal size paper. The fees established by the Board of
           Control should be charged for uncertified         copies of these
           documents on letter size paper.

                                        ms
                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Susan Garrison
Rick Gilpin
Terry Goodman
Peter Nolan
Bruce Youngblood




                                         P.   524